DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 5/16/2022 is acknowledged.  Applicant’s arguments asserting the improper application of the Restriction requirement are persuasive and the restriction is hereby withdrawn.  All claims have been examined as follows.

Information Disclosure Statement
The IDS documents submitted 9/28/2021 and 12/1/2021 are acknowledged and have been considered.

Drawings
The drawings submitted 9/28/2021 are acknowledged and acceptable.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  Applicant’s use of the phrase “the or each” is awkward and should be changed to the more common “the at least one”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 would be allowed pending the withdrawal of the listed objections.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1 and 14, the closest prior art fails to teach or make obvious, including all the limitations of claims 1 and 14, that the coupling member is rotationally fixed relative to the second connector such that operation of the drive mechanism rotates the coupling member and the second connector together such that the second connector is screwed on to the valve until the stop portion engages the valve, the actuating member being prevented from moving relative to the second connector to engage and open the valve whilst the or each lock is in the locked state.  With respect to claim 15, the closest prior art fails to teach or make obvious, including all the limitations of claim 15, that the coupling member is rotationally fixed relative to the second connector, the actuating member being prevented from moving relative to the second connector to engage and open the valve, the method comprising: connecting the second connector to the valve by operating the drive mechanism with the or each lock in the locked state to rotate the coupling member and the second connector together such that the second connector is screwed on to the valve until the stop portion engages the valve; and then, moving the or each lock to the unlocked state by operating the drive mechanism to exert a torque on the coupling member that is greater than a predetermined torque level such that the actuating member is moveable relative to the second connector to engage the valve.

Summary/Conclusion
Claims 1-15 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641